     Case 1:20-cv-00434-PLM-RSK ECF No. 5 filed 05/29/20 PageID.65 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

DARREN DEON JOHNSON,

                       Plaintiff,                      Case No. 1:20-cv-434

v.                                                     Honorable Paul L. Maloney

M. BROWN et al.,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$400.00 civil action filing fee applicable to those not permitted to proceed in forma pauperis. This

fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d

378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are
  Case 1:20-cv-00434-PLM-RSK ECF No. 5 filed 05/29/20 PageID.66 Page 2 of 5



meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In three of

Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were frivolous,

malicious, and/or failed to state a claim. See Johnson v. Quist, No. 2:12-cv-11907 (E.D. Mich.

July 10, 2012); Johnson v. Kuehne, No. 2:12-cv-12878 (E.D. Mich. July 31, 2012); Johnson v.
                                                   2
  Case 1:20-cv-00434-PLM-RSK ECF No. 5 filed 05/29/20 PageID.67 Page 3 of 5



Harrison, No. 2:12-cv-12543 (E.D. Mich. Aug. 2, 2012). Plaintiff also has, on multiple occasions,

been denied leave to proceed in forma pauperis, because he has accumulated three strikes.

Johnson v. Hoober et al., No. 1:18-cv-855 (W.D. Mich. Aug. 10, 2018); Johnson v. Pallas et al.,

No. 1:17-cv-1016 (W.D. Mich. Dec. 5, 2017); Johnson v. Miller, No. 1:17-cv-884 (W.D. Mich.

Oct. 24, 2017); Johnson v. Mark, No. 2:17-cv-10232 (E.D. Mich. Jan. 27, 2017); Johnson v.

Kinder, No. 2:16-cv-12698 (E.D. Mich. Aug. 23, 2016); Johnson v. Hulet, No. 1:13-cv-837 (W.D.

Mich. Aug. 15, 2013).

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

               In order to allege sufficiently imminent danger, we have held that “the threat
       or prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797–98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to



                                                 3
  Case 1:20-cv-00434-PLM-RSK ECF No. 5 filed 05/29/20 PageID.68 Page 4 of 5



prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

               Plaintiff alleges that he suffers from back problems. Plaintiff’s back problems have

been the subject of several of his prior lawsuits. In this suit, Plaintiff complains that he was on

medical lay-in from his job in the bakery because he reinjured his back while working. Defendant

M. Brown, director of the food department, moved Plaintiff from the bakery to the serving line to

in an attempt to accommodate Plaintiff’s limited ability to bend and lift. Plaintiff indicated that

standing in one place, as required by serving line work, would not be feasible. Plaintiff indicated

that he thought a position in “produce” might work. Brown indicated he would offer such a

position to Plaintiff if it came available. Plaintiff claims positions have come available, but Brown

has not offered them to Plaintiff.

               Plaintiff claims he complained to Defendant B. Dixon-Ingalls, facility business

manager. To accommodate Plaintiff’s limitation, she directed that Plaintiff be changed to one shift

with few hours. She then told Plaintiff to inform Brown of his medical restrictions so Brown could

identify a position for Plaintiff that could accommodate those restrictions.

               Plaintiff then complained to Defendant D. Stewart, deputy warden. As a superior

to Brown and Dixon-Ingalls, Plaintiff contends the Stewart could have ordered the other

defendants to place Plaintiff in a position to accommodate his needs.

               Plaintiff does not contend that he is being forced to work when he is physically

unable to do so; rather, he complains that Defendants will not put him in the position he wants in

“produce.” Absent that placement, Plaintiff contends he is imminent danger of serious physical

injury.



                                                 4
  Case 1:20-cv-00434-PLM-RSK ECF No. 5 filed 05/29/20 PageID.69 Page 5 of 5



               Plaintiff’s allegations do not show that Defendants are in some way responsible for

a failure to treat Plaintiff, nor do they show that Defendants are unwilling to accommodate

Plaintiff’s limitations. To the contrary, Plaintiff’s allegations make clear that Defendants have

attempted to accommodate Plaintiff’s limitations, he simply would prefer that they accommodate

those limitations by putting him in a different job. Such allegations do not indicate that Plaintiff

is in imminent danger of serious physical injury.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire

civil action filing fee, which is $400.00. When Plaintiff pays his filing fee, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fee within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $400.00 filing fee.



Dated:    May 29, 2020                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 5
